UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1017



BRENDA Y. WILLS,

                                              Plaintiff - Appellant,

          versus


WAL-MART STORES, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-2225-PJM)


Submitted:   October 1, 2004             Decided:   November 24, 2004


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reuben Collins, LaPlata, Maryland, for Appellant. Christopher R.
Dunn, DECARO, DORAN, SICILIANO, GALLAGHER & DEBLASIS, LLP, Lanham,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brenda Y. Wills appeals from the district court’s order in

this action alleging that Wills sustained personal injuries as a

result of Wal-Mart’s negligence.         We affirm.

     Subsequent to the filing of the complaint, Wills’ attorney

sought, and was granted, permission to withdraw from representation

of Wills.     A number of continuances were granted by the district

judge to allow time for Wills to retain other counsel, but no one

was ever hired.     The district judge finally advised Wills of the

need for the court to move forward on the summary judgment motion

that had been filed by Wal-Mart.            Wills was specifically warned

that a failure to respond would result in summary judgment being

entered against her.     No response of any kind was ever forthcoming

from Wills.     The district court then granted Wal-Mart’s motion for

summary judgment on September 23, 2003.

     Later, when counsel had been retained, Wills moved to vacate

the grant of summary judgment pursuant to Federal Rule of Civil

Procedure 59(e).     This motion was denied by the district court on

October   30,   2003.    A   pro   se   notice   of   appeal   was   filed   on

November 26, 2003, seeking reversal of the October 30, 2003 order.

     We have reviewed this matter and find the appeal without

merit.    We accordingly affirm. We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                    - 2 -
the materials before us and argument would not aid the decisional

process.

                                                         AFFIRMED




                              - 3 -